DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-10 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(A)	As per claims 4-10, the claims are unclear regarding whether “a second state” is the same second state as in the independent claim or a third state. 
(B) 	Regarding claim 35, the term “normal” is indefinite.  Although the specification provides some guidance as to how these terms are to be interpreted, when these terms are given their broadest reasonable interpretation, it is indefinite as to what constitutes a normal versus an abnormal feature.  Appropriate correction and/or 

	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-25 and 27-36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-16, 24-25, 27-30 and 35-36 are directed towards an apparatus (machine) while claims 17-23 and 31-34 are directed towards a method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims are directed towards an apparatus or a method for monitoring a bio-signal measuring condition.  This is an abstract idea, specifically, a mental process, 
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   The claims are broad enough to be performed mentally or by pen and paper. The “extraction” step is broad enough to encompass reading data off of a print-out or screen.  The determination step is broad enough to encompass a mental determination of whether the observed feature is normal.  The monitoring step is broad enough to include reading data off of a screen or printout or simply observing a patient.  The “control the apparatus to indicate that a measuring problem is occurring” step is broad enough to include a human writing on a piece of paper. To the extent that a computer or apparatus is required, it merely amounts to using a computer as a tool to perform the mental process which is a insignificant extra-solution activity.
	The structures recited in the claims are a bio-signal receiver and a processor, wherein the bio-signal receiver performs functions which are (a) insignificant, extra-solution activity in the form of mere data gathering and, therefore, does not amount to integration into a practical application.  See MPEP 2106.05(g). The bio-receiver is also performing well-understood, routine and conventional activity and, therefore, the recitation of this component does not amount to significantly more than the abstract idea. See In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) 
	The processor is recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself (See Applicant’s own specification, paragraphs [0058], [0059] and [0124]).
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine and conventional computing functions of mere data gathering.  See MPEP 2106.05(d)(II); See also Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount of significantly more than the abstract idea.   
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 11-12, 14-19, 21, 23-24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos (USP App. Pub. No. 2017/0209055) in view of Yamada (USP App. Pub. No. 2017/0268923).

	(A)	As per claim 1, Pantelopoulos teaches an apparatus for monitoring a bio-signal measuring condition (Pantelopoulos: Abstract), the apparatus comprising:

	a processor (Pantelopoulos: Section [0158]) configured to:
	extract any one or any combination of a waveform feature, a period feature, an amplitude feature, from the received bio-signal (Pantelopoulos: Section [0004]);
	determine whether each of the extracted any one or any combination of the waveform feature, the period feature, and the amplitude feature correspond to one of a first state and a second state, using at least one predetermined reference corresponding to the extracted any one or any combination of the waveform feature, the period feature, and the amplitude feature (Pantelopoulos: Sections [0027] and [0037]);
	monitor a measuring condition of the received bio-signal, in response to a determination that all of the extracted any one or any combination of the waveform feature, the period feature, and the amplitude feature correspond to the first state (Pantelopoulos: Section [0142] and Page 24, Table 3).
Pantelopoulos discloses techniques for measuring bio-signals but does not expressly disclose an indication of a measuring problem. Pantelopoulos does not expressly disclose but Yamada teaches:
	control the apparatus to indicate that a measuring problem (the Examiner notes that this indication is interpreted in light of paragraphs [0084] and [0115]) is occurring, in response to a determination that one of the extracted period feature, the extracted waveform feature, and amplitude feature correspond to the second state (Yamada FIG. 5 shows an iterative measurement process where measurement problems are detected in S450 and an indication of the problem is displayed in S470.).
See Yamada par. [0090].
Further, each element taught by Yamada does not affect the normal functioning of the elements of the claim which are taught by Pantelopoulos. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Pantelopoulos with the teachings of Yamada since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

	(B)	As per claim 2, in Pantelopoulos, the processor is further configured to determine whether the extracted waveform feature corresponds to the first state, using a waveform self-reference that is individualized for the user (Pantelopoulos: Section [0027]).
	(C)	As per claim 3, in Pantelopoulos, the waveform self-reference comprises any one or any combination of a reference time interval, a number of comparison samples, an order of differentiation, and a failure condition (Pantelopoulos: Sections [0027] and [0043]-[0053]).
	(D)	As per claim 4, in Pantelopoulos, the processor is further configured to:

	obtain a first waveform and a second waveform, from the extracted waveform of the current time interval and a waveform of the reference time interval, based on the order of differentiation (Pantelopoulos: Sections [0043], [0052], [0099] and [0148]);
	compare the obtained first waveform and the obtained second waveform (Pantelopoulos: Sections [0043], [0052], [0099] and [0148]); and
	based on the result of the obtained first waveform being compared with the obtained second waveform satisfying the failure condition, determine that the extracted waveform feature is corresponds to a second state (the Examiner notes that the broadest reasonable interpretation of this second state includes the state being distinct from “a second state” in claim 1) (Pantelopoulos: Sections [0043], [0052], [0099] and [0148]).
	(E)	As per claim 5, in Pantelopoulos, the processor further comprises a buffer configured to store data of the waveform of the reference time interval of the bio-signal (Pantelopoulos: Section [0359]);
	(F)	As per claim 6, in Pantelopoulos, the processor is further configured to, based on the waveform of the current time interval satisfying a predetermined update reference, update the stored data of the waveform of the reference time interval, using data of the waveform of the current time interval (Pantelopoulos: Sections [0148] and [0165]).
	(G)	As per claim 11, in Pantelopoulos, the processor is further configured to determine whether the extracted period feature corresponds to the first state, using 
	(H)	As per claim 12, in Pantelopoulos, the extracted period feature comprises either one or both of a current period of the received bio-signal and an average period of the received bio-signal during a predetermined period of time (Pantelopoulos: Sections [0012] and [0165]).
	(I)	As per claim 14, in Pantelopoulos, the processor is further configured to output either one or both of a reliability of the measuring condition of the bio-signal and information of the measuring condition, based on whether the extracted any one or any combination of the waveform feature, the period feature, and the amplitude feature are determined to correspond to the first state according to predetermined priorities of each of the extracted any one or any combination of the waveform feature, the period feature, and the amplitude feature (Pantelopoulos: Sections [0237]-[0238]).
	(J)	As per claim 15, in Pantelopoulos, the predetermined priorities are determined based on any one or any combination of an examination position, types of bio-signals, types of bio-information to be measured, and a computing performance of a bio-information measuring apparatus (Pantelopoulos: Sections [0237]-[0238]).
	(K)	As per claim 16, in Pantelopoulos, based on the extracted period feature being determined to correspond to the first state, while the extracted amplitude feature and the extracted waveform feature are determined to correspond to a second state, determine the measuring condition to be a condition of cardiac arrhythmia (Pantelopoulos: Sections [0150], [0246] and Page 24, Table 3).

	(M)	As per claim 24, this claim is substantially similar to Claim 1 and is therefore rejected in the same manner as Claim 1, which is set forth above.  The only additional feature in Claim 24 is that the processor is configured to perform a pre-defined operation, based on the monitored measuring condition; and an output part configured to output a processing result of the processor, on a display (Pantelopoulos: Section [0240]).
	(N)	As per claim 31, this claim is substantially similar to Claim 24 and is, therefore, rejected in the same manner as Claim 24, which is set forth above.
	(O)	As per claim 32, this claim is substantially similar to Claim 16 and is, therefore, rejected on the same basis as Claim 16, which is set forth above.  


8.	Claims 7-10, 13, 20, 22, 25, 27-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos in view of Yamada and Baker (US Patent Number 7,194,293).
	(A) 	As per claim 7, Pantelopoulos does not teach the following:
	wherein the failure condition comprises any one or any combination of a minimum threshold of similarity between waveforms, a number of times of successive failures to each the minimum threshold, a start point of a similarity comparison between waveforms, and a total beat count for calculating an average similarity value, however, this feature is taught by Baker (Baker: Col. 7, Ln. 28-32).

	(B)	As per claim 8, Pantelopoulos does not teach the following:
	calculate a similarity between the obtained first waveform and the obtained second waveform; and based on the calculated similarity being lower than the minimum threshold, determine that the extracted waveform corresponds to a second state, however, this feature is taught by Baker (Baker: Col. 7, Ln. 20-32 and Claims 10-11).  The manner and motivation for making this modification by incorporating this above, aforementioned teaching from Baker with those of Pantelopoulos is the same as that set forth above, in the rejection of Claim 7.
	(C)	As per claim 9, Pantelopoulos does not teach the following:
	based on the calculated similarity between the obtained first waveform and the obtained second waveform being lower than the minimum threshold, and the number of times of the successive failures to reach the minimum threshold satisfying a predetermined number of times, determine that the extracted waveform corresponds to a second state, however, this feature is taught by Baker (Baker: Col. 9, Ln. 18-41 and Claim 10-11).  The manner and motivation for making this modification by incorporating this above, aforementioned teaching from Baker with those of Pantelopoulos is the same as that set forth above, in the rejection of Claim 7.

	wherein the similarity between waveforms comprises any one or any combination of a correlation coefficient, an average value, and a sum total of comparison samples of the first waveform and the second waveform, however, this feature is taught by Baker (Baker: Claim 3 and Col. 1, Ln. 65-Col. 2, Ln. 15). The manner and motivation for making this modification by incorporating this above, aforementioned teaching from Baker with those of Pantelopoulos is the same as that set forth above, in the rejection of Claim 7.
	(E)	As per claim 13, Pantelopoulos does not teach the following:
wherein the processor  is further configured to determine whether the extracted amplitude feature corresponds to the first state, using an amplitude self-reference that is individualized for the user, however, this feature is taught by Baker (Col. 7, Ln. 20-64 and Claim 11). The manner and motivation for making this modification by incorporating this above, aforementioned teaching from Baker with those of Pantelopoulos is the same as that set forth above, in the rejection of Claim 7.
(F)	As per claims 20 and 22, these claims are substantially similar to Claims 8, 13 and are, therefore, rejected in the same manner as these claims, which is set forth above.
	(G)	As per claim 25, Pantelopoulos does not teach the following which is taught by Baker (Baker: Col. 3, Ln. 8-20):
	wherein the bio-signal measurer comprises:
	one or more light sources configured to emit the first light onto the object; and one or more detectors configured to receive the second light reflected from the object.

	(I)	As per claim 27, Pantelopoulos does not teach the following which is taught by Baker (Baker: Col. 1, Ln. 10-27):
	control the bio-signal measurer to step and start the measuring of the bio-signal, based on the output information of the measuring condition; and measure the bio-information, using the measured bio-signal, based on the output information of the measuring condition.
	At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified Pantelopoulos and Yamada with these above, aforementioned teachings from Baker by adding these steps to the invention of Pantelopoulos and Yamada with the motivation of having a means of non-invasively measuring blood characteristics of a patient, as suggested in Baker (Baker: Col. 1, Ln. 10-27).
	(J)	As per claim 28, Pantelopoulos does not teach the following which is taught by Baker (Baker: Claim 2).  The manner and motivation for making this modification by incorporating this above, aforementioned teaching from Baker with those of Pantelopoulos is the same as that set forth above, in the rejection of Claim 27.
	(K)	As per claim 29, Pantelopoulos does not teach the following which is taught by Baker (Baker: Figure 1 and Col. 3, Ln. 20-24-Item 126): 

At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified Pantelopoulos and Yamada with these above, aforementioned teachings from Baker by adding this functionality to the invention of Pantelopoulos and Yamada with the motivation of having a means of storing digital data for later downloading, as recited in Baker (Baker: Col. 3, Ln. 35-40).
(L)	As per claim 30, Pantelopoulos does not teach the following which is taught by Baker (Baker: Figure 1 and Col. 3, Ln. 20-40-Item 124):
a communicator configured to transmit and receive, to and from an external device, the at least one predetermined determination reference, the measured bio-signal, information on whether each of the extracted one or more features is determined to correspond to the first state, the monitored measuring condition, and the measured bio-information.
At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified Pantelopoulos and Yamada with these above, aforementioned teachings from Baker by adding this functionality to the invention of Pantelopoulos and Yamada with the motivation of having a means of storing digital data for later downloading to random access memory RAM 
(M)	As per claims 33-34, these claims are substantially similar to Claims 27 and 26, respectively, and are, therefore, rejected in the same manner as these claims which is set forth above.

9.	Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0209055 to Pantelopoulos in further view of EP 1,393,673 to Yasushi.
	(A)	As per claim 35, Pantelopoulos teaches an apparatus for monitoring a bio-signal measuring condition (Pantelopoulos: Abstract), the apparatus comprising:
	a bio-signal receiver configured to receive a bio-signal that is measured from a user (Pantelopoulos: Section [0007]);
	based on the extracted amplitude corresponds to one of the first state or a second state, control to output any one or any combination of an inadequate contact pressure condition, an ambient light noise condition, and a condition of not measuring the bio-signal (Pantelopoulos: Section [0150]);
	based on one of the extracted period and the extracted waveform being determined to correspond to a second state, control the apparatus to indicate any one or any combination of a motion noise condition, a condition of cardiac arrhythmia, and a contact failure condition (Pantelopoulos: Section [0150]); and
	based on the extracted amplitude, the extracted period, and the extracted
waveform being determined to correspond to the first state, control the apparatus to indicate a normal measuring condition (Pantelopoulos: Section [0150]).

Pantelopoulos does not teach the following:
	extract a waveform, a period, and an amplitude, from the received bio-signal;
	determine whether the extracted waveform corresponds to one of the first state or a second state by comparing the extracted waveform to a reference waveform;
	determine whether the extracted amplitude correspond to the first state by comparing the extracted amplitude to a reference amplitude;
	determine whether the extracted period corresponds to the first state by comparing the extracted period to a reference period.
	These features are taught by Yasushi (Yasushi: Figures 1, 3A-3C and Sections [0002], [0045], [0046], [0063], [0135]-[0139]. As further elaborated in [0123], Yasushi’s measurement device determines a state of a measurement and “again prompts the person” in one case.).
	At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified Pantelopoulos by adding all these extraction steps from Yasushi to the steps and techniques of Pantelopoulos with the motivation of having a means of measuring a heart rate of a patient on the basis of a heartbeat signal acquired from that patient, as recited in Yasushi (Yasushi: Section [0001]).
(B)	As per claim 36, Pantelopoulos does not teach the following: wherein the determining whether the extracted waveform corresponds to the first state comprises determining that the extracted waveform corresponds to the first stat, based on a similarity of the extracted waveform and the reference waveform being greater than a 
The manner and motivation for making this modification by incorporating this above, aforementioned teaching from Yasushi with those of Pantelopoulos is the same as that set forth above, in the rejection of Claim 35.


Response to arguments
Applicant's arguments filed 01/04/2022 have been fully considered and are discussed below. 
The Examiner notes that the acceptance of foreign priority and receipt of priority documents was documented in the Bibliographic Data Sheet mailed 10/04/2021.
Some of the 112(b) rejections are withdrawn in light of claim amendments but claims 4-10 and 35-36 remain rejected as indefinite as described above.
The 101 rejections are maintained. Applicant argues that any abstract idea is integrated into a practical application because the specification in par. [0003] describes a technical problem (“However, when bio-signals are detected using these bio-signal sensors, the measured bio-signals may be inaccurate due to circumstances such as a wearing state of a bio-information measuring apparatus, a user's posture, or the like”) and a technical solution in par. [0136]. Applicant argues, “the recitations "monitor a measuring condition of the received bio-signal, in response to a determination that all of the extracted any one or any combination of the waveform feature, the period feature, and the amplitude feature correspond to the first state; and control the apparatus to indicate that a measuring problem is occurring, in response to a determination that one of the extracted period feature, the extracted waveform feature, and amplitude feature correspond to the second state" of claim 1 is analogous to limitation (d) of Example 46.” Remarks pages 20-21. The analogy to example 46 claim 2 is not persuasive because the example claim includes a control signal that controls a feed dispenser to dispense a therapeutically effective amount of supplements whereas the instant claimed invention merely displays a notification that a measurement problem is occurring. MPEP 2106.05(a)(II) gives as an example of features that are insufficient to show an improvement to technology: [g]athering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. The claimed “control the apparatus to indicate that a measuring problem is occurring” is more analogous to this portion of the MPEP than example 46 because rather 
Regarding the prior art rejections, Applicant argues that Pantelopoulos does not determine whether to monitor the waveform or alternatively to indicate that a measuring problem is occurring based on the comparison. Remarks pages 22-24. Regarding all pending claims except 35-36, Applicant’s arguments are moot in light of the newly-cited Yamada reference which discloses displaying a message when a measurement error is occurring in S470 in FIG. 5. Claims 35-36 are rejected on the same grounds as in the non-final rejection because Applicant has not distinguished from Yasushi’s notifications which can include notifications in the case that a measurement problem is occurring in par. [0123].

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.